Title: To Thomas Jefferson from Albert Gallatin, 29 July 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Sir
                  Treasury Department 29th July 1801
               
               I have the honor to enclose a statement of the monies collected on account of the marine hospitals from  when the law began to operate to the 31st of March 1801, showing also the disbursements made for the relief of sick seamen during the same period by the Agents appointed for that purpose, & the unexpended balances remaining on the last mentioned day in hands of said Agents or of the Collectors of the several States.
               The ports where hospitals have been erected, or where the Collectors as Agents have been directed to grant temporary assistance are designated in the last column of the Statement. It thereby appears that in the district of Maine and in every Atlantic State North Carolina & New Hampshire excepted, one port has been selected for the application of the monies collected in the State, that in North Carolina three distinct ports have participated in the application of the money, & that no directions have been given in relation to the expenditure in New Hampshire, where the monies collected remain in hands of the Collector. From Savannah, the port of Georgia where the money was directed to be expended, not a single return has been received.
               The money detained on the pay of seamen belonging to the navy has been applied partly in the purchase of the Gosport hospital & partly in supplying the deficiencies arising in the three ports of Newport, Norfolk & Charleston S.C.—In every other hospital port the sums collected from seamen, other than those employed in the navy, in the State to which the port belongs, have exceeded the sums expended. In Newport & Norfolk the number of sick seamen belonging to the navy having caused a great proportion of the expense, the application of the navy funds to supply the deficiency has been a natural course. But even in Norfolk & perhaps still more in Charleston the expense attending the relief of sick seamen not belonging to the navy has uniformly exceeded the Sum collected from them in Virginia & South Carolina respectively; and as the navy funds are stated to be nearly exhausted, whilst the expense continues to be incurred in those two ports, the question is how the deficiency shall hereafter be supplied?
               The only two practicable means are to draw from the Treasury some part of the navy appropriation, or to apply to those ports some of the hospital money collected in the adjoining States where a surplus may exist.
               
               It must be recollected that the hospital money whether received from merchant seamen, or from seamen belonging to the navy, does not come in and is altogether unconnected with the Treasury. But if the sums to be hereafter received from seamen belonging to the navy as “hospital money” shall be found insufficient to defray the expense incurred on their account when sick on shore, there can be no impropriety in supplying the deficiency out of those monies in the Treasury which, by law, are especially appropriated for “hospitals, medicines &c” for the use of the navy. It has indeed been suggested that the estimate on which that appropriation was grounded contemplated only hospitals on board the public vessels; but there is nothing in the law itself which does forbid a broader construction.
               The original law for the relief of sick seamen had restricted the application of the monies collected to the State where collected. The supplementary law has permitted its application in an adjoining State, New Hampshire, Connecticut, Rhode Island & Massachusets excepted. Hence it is lawful to apply the surplus of monies collected in North Carolina in Charleston & part of the surplus of Maryland in Norfolk. This last mode so far especially as it relates to Norfolk seems unexceptionable. It seems that Baltimore may suffice to itself, that the sums collected in Alexandria ought to be spent there, and that Norfolk being the common port of Chesapeak both for Maryland & Virginia, being the port where Government has purchased a public hospital, & being from its situation that port, where sick seamen on board any vessel bound for the bay, will naturally be deposited, it is but natural & just that the surplus of the Money collected in Maryland, after defraying the necessary expense in Baltimore should be spent there. In order, however, to lessen the expense there as much as possible, Doctr. Balfour who belongs to the navy but is now unemployed shall be ordered, at his own request, to proceed to Norfolk & take care of that hospital.
               The modes adopted by the several Agents have varied in the different States. In some ports as Boston & Charleston S.C. regular hospitals with the establishment of physicians, & nurses have been instituted. In New York & Philadelphia, the State marine hospitals or similar institutions have been used, paying so much per week to the institution for every sick seaman who has been admitted. In small ports occasional assistance has been afforded as it was required. It appears upon the whole that the best mode has been adopted, according to local circumstances, almost everywhere. But the mode of using State hospitals already established being far more economical than that of establishing new ones, it is much to be wished that the existing State hospital had been used in Charleston as it has in Philadelphia & New York. A correspondence took place on that subject between the Collector of Charleston & the Intendant of that city, in which a natural spirit of accommodation was not perhaps sufficiently displayed. The result was that the City absolutely refuses now to admit in their hospital any sick seaman, & that the funds collected in South Carolina are not sufficient to defray the expence in that sickly & expensive port.
               The surplus existing in most States may be applied under the law, either in the purchase of stock intended to constitute a permanent fund, or in the purchase of ground & erecting suitable buildings for permanent hospitals, or in affording relief in other ports of the same State besides that one where an Agent has heretofore been appointed. Want of sufficient information, & the possibility of some alterations in the law seem to render it premature to decide at present which, of those modes should be adopted. And it seems sufficient to submit to you the propriety of authorizing, according to law & where it shall be found necessary, the application in any port of monies collected in an adjoining State, &, provided it is essentially necessary, the application in a port, where sick seamen belonging to the navy may be admitted in more than usual numbers, of part of the navy appropriations for hospitals & medicines. It will also be recommended, if it shall be approved by you, to the Collector of Charleston to renew with that city the negotiation heretofore on foot, for the purpose of having sick seamen admitted in the city hospital at a certain fixed price—
               I have the honor to be with the highest respect Sir Your most obt. Servt.
               
                  
                     Albert Gallatin
                  
               
               
                  NB. The column in the annexed Statement of sums due to Agents shows the deficiency existing on 31st March last in those ports, & it has since that time been increasing.
               
               
                  It is necessary to add that the Statement is, though essentially, not perfectly correct; owing to some mistakes in the accounts of several collectors not yet discovered, and to the returns of some small ports not being yet received. Georgia, as before stated, is altogether wanting.—
               
               
                  A. G.
               
            